HENRIOD; Justice:
Appeal from a judgment against Watter-son on the basis that he was a partner with his son-in-law Griffiths in a Picabo, Idaho, general store. Reversed, with costs to Wat-terson.
Salt Lake Plardware and Barwick Company sued Watterson and Griffiths in Idaho and obtained a judgment against both in that State, for goods sold and delivered. Hardware and Barwick assigned their claims, which then were merged in the judgment, to Intermountain. Intermoun-tain then sued on the Idaho judgment, in the Utah courts. Someone questioned the validity of the Idaho judgment and Inter-mountain, for some reason, conceded its invalidity. So far as this record is concerned, *213die Idaho courts have not so loosely claimed such irresponsibility.
Idaho was the forum chosen by the assignors. Their assignee cannot change that forum, or the subject matter in order to .seek a new forum and a different theory of .action to serve its own ends.
The assignee sued on an Idaho judgment. By conceding its invalidity after it asserted its validity, it cannot now say I didn’t mean -what I said. After conceding the invalidity of the Idaho judgment, which it can not •do unless the Idaho courts agree, this court will recognize the Idaho judgment, and in •our opinion, Intermountain best should go back to Idaho and pursue its remedies there.
Much has been said about res judicata in this case — not because of the Idaho judgment, but because of a dismissal in this .State’s court of an action on the Idaho judgment followed by a substitute action.
This whole thing is based on merchandise •delivered in Idaho by Utah merchants who .chose their judicial arena to collect in Idaho. By some sort of legerdemainical assignation they prefer to start all over .again in Utah to collect for the same goods from the same people. We prefer to re.spect the judgment of our sister state and not the stipulations of counsel who, having .sought her jurisdiction, conveniently now are willing to attest to her illegitimacy,
CALLISTER, J., concurs.
TUCKETT, J., concurs in the result.